*61
ORDER

PER CURIAM.
Cedric Keel (“Movant”) appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. Movant claims his counsel was ineffective. We have reviewed the briefs of the parties and the record on appeal and find that the motion court’s determination that movant’s claims are refuted by the record is not clearly erroneous. An extended opinion would be of no precedential value. We affirm the judgment for the reasons set forth in the motion court’s judgment. Rule 84.16(b).